Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the first action on the merits. Claims 1-18 are currently pending. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/12/2019 and 09/10/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and a system (presumed to be within a statutory class, see Software per se rejection, infra) for healthcare application communication. 
Regarding claims 1 and 10, the limitation of (claim 10 being representative) a) operating a first healthcare reporting application; b) operating a second healthcare reporting application that is installed locally; c) launching a host application to operate; d) generating, by the host application, a local communication; e) defining a host application domain for the local communication; and f) operating the local communication to enable two-way communication between the first healthcare reporting application and the second healthcare reporting application directly as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting a web-browser application, a user computing device and a local communication server, the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for a web-browser application, a user computing device and a local communication server, the claims encompass healthcare application communication in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional elements a web-browser application, a user computing device and a local communication server. Claim 10 recites the additional element of a web-browser application, a user computing device and a local communication server. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic server for enabling access to healthcare information) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).
Claims 2-9 and 11-18 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 2, 6, 7, 11, 15 and 16 further define the first healthcare application. Dependent claims 3 and 12 further define the host reference. Dependent claims 4, 5, 13 and 14 further define launching the host application. Dependent claims 8, 9, 17 and 18 further define the host application. 

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 1 is recited to comprise a system having various features that, under the broadest reasonable interpretation, may be entirely embodied in software. According to MPEP 2106 (I), there are 
The system of Claims 1-9 consist(s) of the following features that are not described to contain any structure: a host application, a first healthcare application, web-browser application, local communication server, host application domain and a second healthcare application. 
The Specification describes the applications to be software applications [0008, 0048]. Furthermore, the Specification describe implementing the system in software [0112]. As such, the host application, first healthcare application, web-browser application, local communication server, host application domain and second healthcare application may be interpreted as software. The Examiner suggest positively claiming a computer that implements the software that is part of the system.
By virtue of their dependence from the independent claim, this basis of rejection also applies to dependent Claims 2-9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-5, 8, 10-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schleifer (US 2011/0138059).

REGARDING CLAIM 1
	Schleifer discloses a healthcare integration system comprising: a) a host application operating locally on a user computer device ([0021] and figure 2 teach bridge message client component 202 opens a local connection 220 that connects to a process 210 (interpreted by examiner as a host application operating locally) running outside of the browser environment on the computing device (interpreted by examiner as the user computing device), such as in an application 250 running in a desktop environment on the computing device 212); and b) a first healthcare application, wherein the first healthcare application is accessible through a web-browser application operating on the user computer device ([0021] and figure 2 teach a web application 216 (interpreted by examiner as the first healthcare application; The Examiner noting that this is merely a non-functional label) that is running in a browser environment 214 (interpreted by examiner as the web-browser) on a computing device 212 (interpreted by examiner as the user computing device)); wherein the host application is launchable on-demand to operate a local communication server on the user computing device ([0022] and figure 2 teach identifying a communication channel 218 through which the local connection 220 to a bridge server component 208 (interpreted by examiner as the local communication server) disposed on the computing device 212 can be hosted), and the host application defines a host application domain for the local communication server ([0032] teaches a host control domain (interpreted by examiner as the host application domain) instantiated in the bridge server component to host the web and machine relays); and the local communication server enables two-way ([0006] teaches providing a bridge between a web-based application (interpreted by examiner as the first healthcare application), such as in a browser environment, and a desktop environment on a computer, such as where an application is running (interpreted by examiner as the second healthcare application that operates locally on the user computing device; The Examiner noting that this is merely a non-functional label) the bridge can provide a way for a web app in the browser to communicate with a desktop application, where web app requests information from an application the bridge can provide a way to send requests and retrieve responses from the application (interpreted by examiner as the two-way communication occurring on the user computing device)).

REGARDING CLAIM 2
Schleifer discloses the limitation of claim 1.
Schleifer further discloses:
The system of claim 1, wherein the first healthcare application includes a host reference that identifies the host application domain of the local communication server, wherein the host reference is defined in the code of the first healthcare application (Schleifer at [0007] teaches the bridge message client has a communication channel ID that identifies a communication channel to host the local connection (interpreted by examiner as the host reference that identifies the host application domain of the local communication server), and a bridge message client ID to help a bridge server component to communicate with the web app. [0019] teaches a code that runs the web app).

REGARDING CLAIM 3

Schleifer further discloses:
The system of claim 2, wherein the host reference further specifies that the host application domain is safe for communication for the first healthcare application (Schleifer at [0020] teaches the bridge can provide for communications between an application running in the browser environment and an application running in the desktop environment of the computer, for example, while maintaining appropriate security for the computing device. [0043] teaches that for example, a developer of the web app may download a version of the bridge message client from a same site, such as having a same root domain, as the bridge server. In this way, the bridge server may be able to trust communication requests from the bridge message client, thereby creating a type of security relationship (interpreted by examiner as specifies that the host application domain is safe for communication)).

REGARDING CLAIM 4
Schleifer discloses the limitation of claim 1.
Schleifer further discloses:
The system of claim 1, wherein the host application is launchable from the first healthcare application (Schleifer at [0020] teaches a bridge provided between a web-based application (interpreted by examiner as the first healthcare application) operating on a computing device, such as in a browser environment, and a desktop environment on a computer and [0021] teaches the bridge message client component 202 opens a local connection 220 that connects to a process 210 running outside of the browser environment (interpreted by examiner as the host application) on the computing device, such as in an application 250 running in a desktop environment (not shown) on the computing device 212 (interpreted by examiner as the host application is launchable from the first healthcare application)).

REGARDING CLAIM 5
Schleifer discloses the limitation of claim 1.
Schleifer further discloses:
The system of claim 1, wherein the host application is launchable from the second healthcare application (Schleifer at [0020] teaches a bridge provided between a web-based application (interpreted by examiner as the second healthcare application) operating on a computing device, such as in a browser environment, and a desktop environment on a computer and [0021] teaches the bridge message client component 202 opens a local connection 220 that connects to a process 210 running outside of the browser environment (interpreted by examiner as the host application) on the computing device, such as in an application 250 running in a desktop environment (not shown) on the computing device 212 (interpreted by examiner as the host application is launchable from the first healthcare application)).

REGARDING CLAIM 8
Schleifer discloses the limitation of claim 1.
Schleifer further discloses:
The system of claim 1, wherein the host application is built using a Java stack (Schleifer at [0020] teaches using Java (interpreted by examiner as Java stack)).

REGARDING CLAIMS 10-14 and 17
Claims 10-14 and 17 are analogous to Claims 1-5 and 8 thus Claims 10-14 and 17 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 1-5 and 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schleifer (US 2011/0138059) and in further view of Mcdowali (US 2007/0234321). 

REGARDING CLAIM 6
Schleifer discloses the limitation of claim 1.
Schleifer does not explicitly disclose, however Mcdowali further discloses:
The system of claim 1, wherein the first healthcare application omits the need for any plug-ins or components that are installed locally on the user computing device (Mcdowali at [abstract] teaches a plug-in for execution by an application (interpreted by examiner as the first healthcare application) on a computing device and [claim 6] teaches removing plug-ins from computing devices).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Schleifer with teaching of Mcdowali since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the communication method of the primary reference using the method of removing plus-ins, as found in the secondary reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.

REGARDING CLAIM 7
Schleifer discloses the limitation of claim 1.
Schleifer does not explicitly disclose, however Mcdowali further discloses:
The system of claim 1, wherein the first healthcare application omits any plug-ins or components specific to the second healthcare application (Mcdowali at [abstract] teaches a plug-in for execution by an application (interpreted by examiner as the second healthcare application) on a computing device and [claim 6] teaches removing plug-ins from computing devices).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Schleifer with teaching of Mcdowali since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the communication method of the primary reference using the method of removing plus-ins, as found in the secondary reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.

REGARDING CLAIMS 15 and 16
Claims 15 and 16 are analogous to Claims 6 and 7 thus Claims 15 and 16 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 6 and 7.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schleifer (US 2011/0138059) and in further view of Kishida (US 2012/0127541). 

REGARDING CLAIM 9
Schleifer discloses the limitation of claim 1.
Schleifer does not explicitly disclose, however Kishida further discloses:
(Kishida at [0058] teaches an application (interpreted by examine as the host application of Schleifer) determines whether or not there is a port having an IP address that matches. If it is determined that there is a usable (matching) port, the processing advances (interpreted by examiner as determine the ports usable for the host application domain)).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Schleifer with teaching of Kishida since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the communication method of the primary reference using the method for determining usable port, as found in the secondary reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.

REGARDING CLAIM 18
Claim 18 is analogous to Claim 9 thus Claim 18 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/Examiner, Art Unit 3626           

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626